DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 5, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (US 3920167).
Parsons discloses a universal roof rack assembly for a vehicle having a roof with a rain gutter defining a first inner surface, a second inner surface opposite and facing the first inner surface, and a lower surface extending between the first and second inner surfaces (see annotated Parsons Fig. 1 below), the universal roof rack assembly 
Annotated Parsons Fig. 1:

    PNG
    media_image1.png
    555
    688
    media_image1.png
    Greyscale
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Parsons which is capable of being used in the intended manner, i.e., having the various parts of the gutter insert be placed in contact with the surfaces of the rain gutter as claimed. There is no structure in Parsons that would prohibit such functional intended use (see MPEP 2111).
.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 3920167) as applied to claim 1 above, and further in view of Aki (US 6491192).

However, Aki teaches a similar clamping device wherein the portion of the vehicle which is clamped is the door frame (see Fig. 12) as claimed.
Because Parsons and Aki both teach attachment mechanisms for roof racks, it would have been obvious to one of ordinary skill in the art to substitute the door frame clamp taught by Aki for the rain rail clamp taught by Parsons to achieve the predictable result of securely attaching the roof rack to the vehicle.

8.	Claims 4, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 3920167).
Parsons discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular range of angles or adjustability as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Parsons gutter insert adjustable in size or the overall roof rack adjustable in height or width, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	Further, it is noted that Parsons teaches its angle appearing to be approximately 10°, within the claimed range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Parsons device with the first surface and the second surface of the gutter insert forming an angle between 10-45°, since it has been .	

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 3920167) as applied to claim 1 above, and further in view of Hedstrom et al. (US 4076157, hereinafter ‘Hedstrom’).
Parsons discloses all limitations of the claim(s) as detailed above except does not expressly disclose the cushion as claimed.
However, Hedstrom is one of myriad references teaching an attachment assemblie comprises a cushion connected to a portion of the attachment assembly that is configured to contact the vehicle (46).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cushion taught by Hedstrom to the hook assembly taught by Parsons, in order to protect the finish of the exterior of the car as taught by Hedstrom (col. 2, ll. 19-21).

Allowable Subject Matter
10.	Claims 14-22 are allowed.

Response to Arguments
11.	Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Parsons does not teach the claimed support strut/clamp mount/base features of claim 1 as now claimed. This argument has been considered, however is not persuasive.
	Applicant’s claim language defines the various features of the gutter insert as “portions” and does not specifically require the support strut/clamp mount to be separate components as argued by applicant. The “ribs” 15 of Parsons gutter insert meet the scope of being “support struts”, as “strut” can defined as “a structural element used to brace or strengthen a framework by resisting stress or compression” (Houghton Mifflin Harcourt Publishing Company) which the “ribs” 15 of Parsons clearly meet the scope of. Further, the flat portion of the gutter insert (10/11) is the clamp mount as shown in Parsons Fig. 4, and the base is the bottom portion between the two portions.
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 27, 2021